DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendment to the claims, filed on September 20, 2019, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Claims 1-19 are pending in the application. 

Lack of Unity
Lack of unity is required under 35 U.S.C. 121 and 372. This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-15, drawn to the technical feature of a method for altering a targeted site of a DNA in a cell.  
Group II, claims 16 and 18, drawn to the technical feature of a complex of a nucleic acid sequence-recognizing module specifically binding to a target nucleotide sequence in a DNA and a DNA modifying enzyme-binding module bonded to each other and an agent for altering a targeted site of a DNA comprising the complex. 
Group III, claims 17 and 18, drawn to the technical feature of a nucleic acid encoding a complex of a nucleic acid sequence-recognizing module specifically binding 
Group IV, claim 19, drawn to the technical feature of a method for altering a targeted site of a double stranded DNA in a cell.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifi-cally point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
The inventions listed as Groups I, II, III, and IV do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
 lack unity of invention because even though the inventions of these groups require the technical feature of a nucleic acid -recognizing module, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Nishida et al. (Science 353(6305):aaf8729, 2016; cited on the information disclosure statement filed on December 17, 2019), which discloses a dCas9-gRNA that specifically binds to a target nucleotide sequence in a double-stranded DNA (see, e.g., Fig. 1). As such, the shared same or corresponding technical feature among the inventions of Groups I, II, III, and IV is not considered to be a contribution over the prior art.  

Election of Species
If applicant elects the invention of Group I or IV, the following election of species is required under 35 U.S.C. 121 and 372. This application contains claims directed to more than one species. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(A) nucleic acid sequence-recognizing module is a CRISPR-Cas system wherein at least one DNA cleavage ability of Cas is inactivated, 
(B) nucleic acid sequence-recognizing module is a zinc finger motif, 
(C) nucleic acid sequence-recognizing module is a TAL effector, and
(D) nucleic acid sequence-recognizing module is a PPR motif.

An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: 1-3, 5-15, and 19.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The shared same or corresponding technical feature among the species is a nucleic acid sequence-recognizing module, which is not a special technical feature as it does not make a contribution over the prior art in view of Nishida et al. (supra), which discloses a dCas9-gRNA that specifically binds to a target nucleotide sequence in a double-stranded DNA (see, e.g., Fig. 1). As such, the shared same or corresponding technical feature among the species is not a contribution over the prior art. 

If applicant elects the invention of Group I, II, III, or IV, the following election of species is required under 35 U.S.C. 121 and 372. This application contains claims directed to more than one species. These species are deemed to lack unity of invention 
The species are as follows: 
(AA) DNA modifying enzyme-binding module is an antibody against the DNA modifying enzyme, 
(BB) DNA modifying enzyme-binding module is a peptide aptamer against the DNA modifying enzyme, 
(CC) DNA modifying enzyme-binding module is a nucleic acid aptamer against the DNA modifying enzyme,
(DD) DNA modifying enzyme-binding module is Vif, 
(EE) DNA modifying enzyme-binding module is Bet protein,
(FF) DNA modifying enzyme-binding module is TopoIIβ, 
(GG) DNA modifying enzyme-binding module is IQGAP2, and 
(HH) DNA modifying enzyme-binding module is ZNF335.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. 
An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require 
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The shared same or corresponding technical feature among the species is a DNA modifying enzyme-binding module, which is not a special technical feature as it does not make a contribution over the prior art in view of Nishida et al. (supra), which discloses a SH3 domain, which binds to a SHL of the cytidine deaminase PmCDA1 (p. 1, column 2). As such, the shared same or corresponding technical feature among the species is not a contribution over the prior art. 

If applicant elects the invention of Group I, II, III, or IV, the following election of species is required under 35 U.S.C. 121 and 372. This application contains claims directed to more than one species. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(AAA) factor inducing the DNA modifying enzyme is interferon, 
(BBB) factor inducing the DNA modifying enzyme is an inhibitor of succinic acid dehydrogenase, and 
(CCC) factor inducing the DNA modifying enzyme is a hypoxic condition.

An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: 1-19.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The shared same or corresponding technical feature among the species is a factor inducing the DNA modifying enzyme, which is not a special technical feature as it does not make a contribution over the prior art in view of Bayasal, B. (WO 2016/164889 A1; cited on the information disclosure statement filed on December 29, 2020), which discloses that hypoxia and interferons activate APOBECA-mediated RNA editing (p. 2, paragraph [0006]). As such, the shared same or corresponding technical feature among the species is not a contribution over the prior art. 

Notice of Potential Rejoinder

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Steadman/Primary Examiner, Art Unit 1656